DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-15 and 17-20, drawn to a “processing station for aircraft structural components” (and the embodiment of Figures 1-4)) in the reply filed on 3/31/2020 was previously acknowledged.  Please note that claim 9 was canceled by Applicant in the claim set filed on 9/11/2020.  
Claim 16 was previously withdrawn (and still is) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frauen et al. (U.S. PG Publication No. 2006/0182557 A1) in view of Burns et al. (U.S. Patent No. 8,220,134 B2).
Please note that Burns et al. was cited on the IDS filed by Applicant on 3/28/2018, while Frauen et al. was cited by Examiner on the PTO-892 mailed on 6/8/2021.
Claim 1:  Figure 2 of Frauen et al. shows therein a processing station for aircraft structural components (1) comprising two gantry processing machines (35, 36).  For the sake of discussion, gantry processing machine 36 will hereinafter be referred as “the gantry processing machine (36).”  As can be seen within Figure 2 of Frauen et al., the gantry processing machine (36) has a gantry comprising a first vertical column (39), a second vertical column (40), and a crossbeam (52) that extends between the first column (39) and the second column (40).  Note that a cross-section of the crossbeam (52) taken in the Y-Z plane extends in a Y-direction.  Noting this, a cross-section of the crossbeam (52) taken in the Y-Z plane at the midpoint of the crossbeam (52), for example, extends between the first column (39) and second column (40) in the Y-direction.  Alternatively, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then the crossbeam (52) extends between the first column (39) and the second column (40) in the Y-direction (which corresponds to the former X-direction) in that the longitudinal axis of the crossbeam (52) would extend in said Y-direction  (which again corresponds to the former X-direction).  
Figure 2 also shows the gantry as supporting a processing tool (63) via a receptacle (56) and a manipulator system (59).  Examiner notes that the processing tool (63) may be a drilling, welding, riveting, or bonding tool [paragraph 0059].  Per Frauen et al., the receptacle (56) is shown to be displaceable in both the X-direction and the Y-direction of Figure 2.  The receptacle (56); however, may also be selected to be displaceable in a vertical Z-direction [paragraph 0057].  Since Alternatively, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then the linear height guide (56) is repositionable on the crossbeam (52) along the longitudinal axis of the crossbeam (52) in the Y-direction (which in this interpretation corresponds to the former X-direction). 
Regarding the processing tool (63), which again may be a drilling, welding, riveting, or bonding tool, it defines a processing point.  Moreover, the processing tool (63) is configured to be pivoted in relation to the linear height guide (56) and also in relation to the gantry.  This is because the manipulator system (59) to which the processing tool (63) is mounted is rotatable/pivotable about a vertical axis [paragraph 0058].  In pivoting about the vertical axis within the associated receptacle (56), the manipulator system (59) and the processing tool (63) are “pivoted in relation to the linear height guide (56) and also in relation to the gantry.”  Additionally/Alternatively, the processing tool (63) is configured to be pivoted in relation to the linear height guide (56) and also in relation to the gantry because the manipulator system (59) to which the processing tool (63) is 
Next, it is noted that the processing tool (63) is connected via the manipulator system (59) to the linear height guide (56).  As such, when the linear height guide (56) is displaced in the vertical Z-direction, the processing tool (63) and associated processing point are height adjusted in the vertical Z-direction in relation to the gantry.  It is reiterated that the linear height guide (56) may be selected to also be displaced by sliding in the vertical Z-direction [paragraph 0057].  
	Next, as can be seen in Figure 2, the gantry processing machine (36) further is provided with a lower tool (64) that may also be, for example, a drilling, welding, riveting, or bonding tool [paragraph 0059].  Together the pivoting processing tool (63), which is an upper tool, in conjunction with the lower tool (64) form a tool arrangement.  Please note that lower tool (64) is mounted on the lower crossbeam (51) of the gantry via a lower manipulator system (60) and an associated lower receptacle (55).  Per Frauen et al., the lower receptacle (55) can be displaceable in an X-direction (see Figure 2) [paragraph 0057].  Thus, the lower tool (64) is “repositionable” in the X-direction via the associated receptacle (55) [paragraph 0057].  Alternatively, should the axes of the processing station be re-designated such that what is shown as the X-direction in Figure 2 instead be considered to be the Y-direction and what is shown as the X-direction in Figure 2 instead considered to be the Y-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then because the lower receptacle (55) can be selected to be displaceable, such as by sliding in the X, Y, and Z-directions, sliding of the lower receptacle (55) in the X-direction (which corresponds to the former Y-direction) provides for repositioning of the attached lower tool (64) in the X-direction (which again corresponds to the former Y-direction).  

Figure 5 of Burns et al. though, shows a processing station (20) for aircraft structural components having a clamping frame (58) for fastening at least one component (98), and a holding device arrangement for receiving the clamping frame (58).  The holding device arrangement is shown in Figure 5 as having first (22) and second pedestals (24), and each pedestal (22, 24) is provided with an associated holding device (42, 44).  More specifically, the first pedestal (22) has a first holding device (42), and the second pedestal (24) has a second holding device (44).  Please note that the first (22) and second pedestals (24) are mounted on a floor (100) by means of a platform (27) and a rail base (30), respectively.  As to the rail base (30), it is linearly movable along the floor (100) on a set of linear rails (34).  
	Regarding the first holding device (42), it supports a first frame receiving housing (52) for receiving a first end (59) of the clamping frame (58), while the second holding device (44) supports a second frame receiving housing (56) for receiving a second end (59) of the clamping frame (58).  Also, both the first holding device (42) and the second holding device (44) has a respective drive for height adjustment.  While said drives for height adjustment aren’t shown by Burns et al., it is inherent that the first holding device (42) and the second holding device (44) each has said respective drive.  This is because, per Burns et al., the first holding device (42) is independently 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Frauen et al.’s processing station with the clamping frame (58), first (42) and second holding devices (44), first (22) and second pedestals (24), platform (27), rail base (30), linear rails (34), and associated appurtenances of Burns et al., so as to provide Frauen et al.’s processing station with the advantage of being able to provide for height adjustment and tilting of a given aircraft structural component (1) that is fastened to said clamping frame (58) for processing.  
	Based on the foregoing, the modified processing station of Frauen et al. comprises a clamping frame (58) for fastening the at least one component, and a holding device arrangement for receiving the clamping frame (58).  As to the holding device arrangement of the modified processing station, it has first (42) and second holding devices (44), each of which being provided with a respective drive for height adjustment.  Moreover, said clamping frame (58) is height-adjustable in the z-direction by the first (42) and second holding devices (44).  Be advised that because the clamping frame (58) is height-adjustable in the z-direction by the first (42) and second holding devices (44), said clamping frame (58) can be lowered so as to be disposed just over/above the base (2) of the processing station of Frauen et al, for example.  Also be advised that the crossbeam (52) is height adjustable in the vertical Z-direction by traversing units (47, 48) attached thereto [paragraph 0055-0056].  Noting this, when the clamping frame (58) is lowered 
Lastly, it is noted that the gantry is inherently “repositionable in a x direction.”  This is because the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, in the X direction shown in Figure 2 of Frauen et al. from a first location that is disposed along the X-direction to a second location that is disposed along the X-direction.  In being moved in the X direction shown in Figure 2 of Frauen et al. from a first location that is disposed along the X-direction to a second location that is disposed along the X-direction by a gantry crane, forklift, or multiple forklifts, the gantry will have been repositioned relative to the clamping frame (58) in the X-direction.  Alternatively, noting that Applicant does not set forth the “x direction” in claim 1 as extending in any particular manner, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that the re-designation of the axes does not in any way alter the structure processing station, it’s advised that the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location 
In being moved from a first location disposed along the X-direction (which corresponds to the former Y-direction) to a second location disposed along the X-direction (which again corresponds to the former Y-direction) by a gantry crane, forklift, or multiple forklifts, the gantry will have been repositioned relative to the clamping frame (58) in the X-direction, noting that the clamping frame (58) can be held stationary in said X-direction (which again corresponds to the former Y-direction).  

Claim 2:  The processing tool (63) of the gantry processing machine (36) is pivotable in relation to the gantry in such a manner that the processing point or a different processing point can be approached by the processing tool (63) in at least two different angular positions of the processing tool (63).  This is because the processing tool (63) is disclosed as being mounted to a manipulator system (59), which is an articulated arm having at least six degrees of freedom [Frauen et al., paragraph 0058], and also because the linear height guide (56) to which said processing tool (63) is mounted by way of the manipulator system (59) may be selected to be displaceable, such as by sliding, in the X, Y and Z-directions [Frauen et al., paragraph 0057].  Also note that per Frauen et al. that due to the design of the gantry processing machine (36), almost any desired spatial positioning of the processing tool (63) in the X, Y and Z-directions is allowed [Frauen et al., paragraph 0059].  

Claim 3:  Both the first holding device (42) and the second holding device (44) have a respective drive for height adjustment.  While said drives for height adjustment aren’t shown by Burns et al., it is inherent that the first holding device (42) and the second holding device (44) each have said 

Claims 4, 5, & 17:  Regarding the gantry processing machine (36) of Frauen et al., it “has an adjustment range in the z-direction.”  This is because the crossbeam (52) to which said processing tool (63) is attached is displaceable in the Z-direction [Frauen et al., paragraph 0056].
	Moreover, “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z direction.”  As was advised in claim 1, the holding device arrangement is shown in Figure 5 of Burns et al. as having first (22) and second pedestals (24), and each pedestal (22, 24) is provided with an associated holding device (42, 44).
Regarding the first holding device (42), it supports a first frame receiving housing (52) for receiving a first end (59) of the clamping frame (58), while the second holding device (44) supports a second frame receiving housing (56) for receiving a second end (59) of the clamping frame (58).  Also, the first holding device (42) is independently movable along the first vertical rails (46) of the first pedestal (42), while the second holding device (44) is independently movable along the second vertical rails (48) of the second pedestal (42).  Therefore, with respect to coordinate system of Frauen et al., the first (42) and second holding devices (44) are independently movable with respect to one another in the z-direction.  Furthermore, due to the first (59) and second ends (59) of the clamping frame (58) being received by the first (42) and second holding devices (44), said clamping frame (58) is adjustable in the z-direction of the processing station of Frauen et al.

Regarding claim 5, since the gantry processing machine (36) “has an adjustment range in the z-direction” and “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z-direction,” the processing station of Frauen et al. is configured such that a given component (1) having a defined contour that is to be processed at two processing locations, wherein the two processing locations in the z-direction are spaced apart by more than the adjustment range in the z-direction of the adjustment range of the gantry processing machine (36) for this given component, is processable by the gantry processing machine (36) (specifically by processing tool 63) at both processing locations by a height adjustment of the clamping frame (58) via vertical displacement of the first (42) and second holding devices (44) in the z-direction.  
Regarding claim 17, the adjustment range of the gantry processing machine (36) and the adjustment range of the holding device arrangement overlap (with respect to the z-direction) in such a manner that a consistent processing location of the at least one component (1) is processable by the gantry processing machine (36) in a higher position and in a lower position of the first (42) and second holding devices (44) in the z-direction.  Examiner reiterates that with respect to coordinate system of Frauen et al. that the first (42) and second holding devices (44) are independently movable with respect to one another in said z-direction.  Raising and lowering of the first (42) and second holding devices (44) provides for raising and lowering of the clamping frame (58) to which the at least one component (1) is fastened, for example.  Noting this, raising and lowering of the clamping frame (58) in conjunction with raising and lowering of the crossbeam (58) in the z-direction will enable a consistent processing location of the at least one component (1) by the processing tool (63) of the gantry processing machine (36).
Claim 6:  As was stated within the rejection of claim 1, the processing tool (63) may be a drilling, welding, riveting, or bonding tool [Frauen et al., paragraph 0059].  As was also stated within the rejection of claim 1, the lower tool (64) may be a drilling, welding, riveting, or bonding tool [Frauen et al., paragraph 0059].  Thus, should both the processing tool (63) and the lower tool (64) be embodied as drilling tools, for example, the gantry processing machine (36) is “a boring machine.”  However, should both the processing tool (63) and the lower tool (64) instead be embodied as riveting tools, for example, then the gantry processing machine (36) will constitute “a riveting machine.”  Additionally/Alternatively, should one of the lower tool (64) and the processing tool (63) be embodied as drilling tool and the other of the lower tool (64) and the processing tool (63) be embodied as a riveting tool, then the gantry processing machine (36) will constitute “a boring/riveting machine.”

Claims 8 & 20:  The processing tool (63) is mounted to a manipulator system (59), which is an articulated arm having at least six degrees of freedom [Frauen et al., paragraph 0058].  It is noted that said manipulator system (59) and the associated linear height guide (56) constitute a pivoting arrangement (56+59) for pivoting the processing tool (63) in relation to the gantry.  Due to the design of the gantry processing machine (36), which includes the pivoting arrangement (56+59), almost any desired spatial positioning of the processing tool (63) in the X, Y, and Z-directions is allowed [Frauen et al., paragraph 0059].  Noting this, joints of the pivoting arrangement’s (56+59) manipulator system (59) can be actuated in such a way that the processing tool (63) is pivoted in relation to the gantry so as to be parallel with a plane defined by said gantry.  
As to claim 20, the pivoting arrangement (56+59) has pivot bearings for pivoting the processing tool (63) in relation to the gantry.  It is inherent that one such pivot bearing is provided where the manipulator system (59) and the linear height guide (56) interface.  If a pivot bearing Additionally/Alternatively, an exemplary pivot joint has been pointed to in annotated Figure 2 of Frauen et al.  At the exemplary pivot joint, a pivot bearing of the pivoting arrangement’s (56+59) manipulator system (59) is inherently provided.  Please note that if a pivot bearing was not provided here, then the second limb could not pivot in relation to the first limb.

    PNG
    media_image1.png
    769
    961
    media_image1.png
    Greyscale
  
Claim 10:  Regarding the holding device arrangement, Examiner reiterates that the first holding device (42) thereof supports a first frame receiving housing (52) for receiving the first end (59) of the clamping frame (58), while the second holding device (44) thereof supports a second 
Please note that the clamping frame (58) is oriented in this manner so as that the longitudinal axis of the at least one component (1) fastened to said clamping frame (58) is oriented parallel to the X-direction.  This is because Figure 2 of Frauen et al. shows therein the component (1) being oriented such that its longitudinal axis extends parallel to the X-direction.  Based on the foregoing, Frauen et al./Burns et al. disclose the clamping frame (58) extending in a longitudinal manner and being received in the holding device arrangement in such a manner that a longitudinal side of said clamping frame (58) is aligned in the X-direction.  

Claim 11:  Regarding the holding device arrangement, Examiner reiterates that the first holding device (42) thereof supports a first frame receiving housing (52) for receiving the first end (59) of the clamping frame (58), while the second holding device (44) thereof supports a second frame receiving housing (56) for receiving the second end (59) of the clamping frame (58).  Noting this, in modifying the processing station of Frauen et al., the components of Burns et al. are oriented within the processing station of Frauen et al. such that the clamping frame’s (58) longitudinal axis (when said clamping frame (58) extends in a horizontal plane like in Figure 5 of Burns et al.) is parallel to the X-direction of Frauen et al.  (See Figure 2 of Frauen et al. which shows the X-direction therein).  With this orientation, the first holding device (42) and 
Noting this, the lower tool (64) can be disposed between the first holding device (42) and the second holding device (44).  This is because the lower tool (64) is able to be displaced/ slid along the lower crossbeam (51) in the X-direction via the lower receptacle (55) to a position disposed between said first (42) and second holding devices (44).  It is reiterated that disclosure is provided by Frauen et al. on the lower receptacle (55) being displaceable in said X-direction (please see Figure 2) [Frauen et al., paragraph 0057].  

Claim 12:  While the first holding device (42) supports the first frame receiving housing (52) via a first gear box assembly/slave rotary bearing (50), the second holding device (44) supports the second frame receiving housing (56) via a second gear box assembly/slave rotary bearing (54).  When the first holding device (42) is displaced/lifted in the Z-direction, it functions to lift the first gear box assembly/slave rotary bearing (50).  The first gear box assembly/slave rotary bearing (50) in turn lifts the first frame receiving housing (52) in the Z-direction.  Therefore, the first gear box assembly/slave rotary bearing (50) is a lifting element for the height adjustment.  (Please note that the first gear box assembly/slave rotary bearing (50) will herein be referred by Examiner as the first lifting element 50).  Similarly, when the second holding device (44) is displaced/lifted in the z-direction, it functions to lift the second gear box assembly/slave rotary bearing (54).  The second gear box assembly/slave rotary bearing (54) in turn lifts the second frame receiving housing (56) in the Z-direction.  Based on the foregoing, the second gear box 54).  
Also, since the first (42) and second holding devices (44) are independently movable to one another [Burns et al., column 4, lines 25-29], the first (50) and second lifting elements (54) are individually driven.  

Claim 13:  Whereas the first holding device (42) is independently movable along the first vertical rails (46) of the first pedestal (42), the second holding device (44) is independently movable along the second vertical rails (48) of the second pedestal (42) (see Figure 5 of Burns et al.).  Thus, both the first holding device (42) and the second holding device (44) are repositionable.  

Claim 14:  While the first holding device (42) supports a first frame receiving housing (52) that receives a first end (59) of the clamping frame (58), the second holding device (44) supports a second frame receiving housing (56) that receives a second end (59) of the clamping frame (58).  As such, both the first (52) and second frame receiving housings (54) are “receptacles for receiving the clamping frame.”  Please note that said first (52) and second frame receiving housings (54) are able to receive therein different clamping frames (58).  This is apparent in comparing Figure 5 of Burns et al. with Figure 1 of Burns et al.  Whereas Figure 5 shows a shorter clamping frame (58) being received by the first (52) and second frame receiving housings (54), Figure 1 shows a longer clamping frame (58) being received by the first (52) and second frame receiving housings (54).  
	Also, since the first holding device (42) supports the first frame receiving housing (52), when said first holding device (42) is displaced/lifted in the Z-direction, the first frame receiving housing (52) is displaced on the first pedestal (22) of the holding device assembly.  Similarly, since 

Claim 15:  The processing station has a controller/control and regulating device for motion control of the gantry processing machine (36) [Frauen et al., paragraph 0060].

Claim 18 & 19:  First, the gantry is “repositionable” in that it is able to be moved by a crane, a forklift, or multiple forklifts, for example, from a first location to a second location.
Regarding claim 18, as can be seen in Figure 2 of Frauen et al., the coordinate system shown therein has horizontally extending X and Y-directions.  With respect to the X-direction that is shown within Figure 2 of Frauen et al., the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location that is disposed along said X-direction to a second location that is also disposed along said X-direction.  Alternatively, noting that Applicant does not set forth the “X-direction” in claim 18 as extending in any particular manner, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that the re-designation of the axes does not in any way alter the structure processing station, it’s advised that the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location disposed along the X-direction (which corresponds to the former Y-direction) to a second location disposed along the X-direction (which again corresponds to the former Y-direction)
claim 19, as can be seen in Figure 2 of Frauen et al., the coordinate system shown therein has horizontally extending X and Y-directions.  With respect to the X-direction shown in Figure 2, the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location that is disposed along the X-direction to a second location that is disposed along the X-direction.  Note that the X-direction shown in Figure 2 extends orthogonal to a Z-Y plane cross-section of the crossbeam (52).  Alternatively, with respect to the interpretation involving re-designation such that what is shown as the X-direction in Figure 2 is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, it is advised that the X-direction (which corresponds to the former Y-direction) is disposed so as to be orthogonal to the crossbeam (52) of the gantry.  
  
Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive.  Please be advised that Applicant didn’t provide any arguments with respect to the new/amended limitations of claim 1 that were set forth in the claim set filed on 3/4/2022.  With respect to how the prior art reads on “a gantry, which is repositionable in a x direction relative to the clamping frame” and “a crossbeam extending between the first column and the second column in a y direction above the clamping frame in a z direction”, Examiner refers Applicant to the art rejection of claim 1 that was set forth above.   
Rather, with respect to claim 1 and the prior art, Applicant argues the following.  
The subject matter of claim 1 provides increases the adjustment range by making the processing tool as well as the holding device assembly adjustable instead of just increasing the adjustment range of one of the two, which is already adjustable. The cited references fail to teach or suggest a processing station that includes two independent height adjustments, specifically the tool and the workpiece.



Applicant’s argument has been considered but is not persuasive.  This is because in contrast to Applicant’s assertions, the references do indeed teach or suggest “a processing station that includes two independent height adjustments, specifically the tool and the workpiece” and “a processing station in which the height adjustment is determined by two independent height adjustments, namely a height adjustment of the tool as well as of the workpiece.”  This will now be explained with respect to the modified processing station of Frauen et al.  Regarding the processing tool (63), it is height adjustable in two ways.  With respect to a first of the two ways, it is noted that the processing tool (63) is connected to the linear height guide (56) via the manipulator system (59).  As such, when the linear height guide (56) is displaced in the vertical Z-direction, the processing tool (63) and associated processing point are height adjusted in the vertical Z-direction in relation to the gantry, for example.  Examiner reiterates that the linear height guide (56) may be selected to be displaced by sliding in the vertical Z-direction [paragraph 0057].  With respect to a second of the two ways, note that the processing tool (63) is connected to the crossbeam (52) via the linear height guide (56) and manipulator system (59).  With respect to the crossbeam (52), it is height adjustable in the vertical Z-direction with respect to the first vertical column (39) and the second vertical column (40) [paragraphs 0055-0056]. Thus, when the crossbeam (52) is actuated for vertical movement, the processing tool (63) and associated processing point are height adjusted in the vertical Z-direction in relation to the gantry’s first (39) and second columns (40), for example.  Therefore, the processing station includes independent height adjustment of the processing tool (63).  

Based on the foregoing, in contrast to Applicant’s assertions, the cited references do indeed teach or suggest “a processing station that includes two independent height adjustments, specifically the tool and the workpiece” and “a processing station in which the height adjustment is determined by two independent height adjustments, namely a height adjustment of the tool as well as of the workpiece.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722      

                                                                                                                                                                                                  

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722